                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

DOUGLAS F. TULLOS et al.,

                     Plaintiff,                    Case No. 1:18-cv-883
v.                                                 Honorable Paul L. Maloney
BRADLEY BALK et al.,

                     Defendants.
____________________________/

                                        JUDGMENT

              In accordance with the order and opinion issued this date:

              IT IS ORDERED that Plaintiff Stricker’s action is DISMISSED WITHOUT

PREJUDICE for lack of prosecution and failure to comply with the Court’s orders.

              IT IS FURTHER ORDERED that Plaintiff Tullos’ action is DISMISSED WITH

PREJUDICE for failure to state a claim pursuant to 28 U.S.C. §§ 1915(e) and 1915A, and 42

U.S.C. § 1997e(c).



Dated:   October 26, 2018                          /s/ Paul L. Maloney
                                                   Paul L. Maloney
                                                   United States District Judge
